                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


TREA LINN                                                                PLAINTIFF


VS.                         No. 3:19-cv-00158 PSH


ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                               DEFENDANT


                                      ORDER


      Now before the Court is the plaintiff Trea Linn’s (“Linn”) motion for attorney’s

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

Defendant Andrew Saul (“Saul”) does not oppose the motion.

      The motion is granted, and the Court approves an EAJA award in the amount

of $3,937.57 (which includes $20.07 in expenses). There is nothing unreasonable

about the hours of work performed or the hourly rate requested. Because the award

belongs to Linn, and not her attorney, as set forth in Astrue v. Ratliff, 560 U.S. 586

(2010), the Department of Treasury shall issue payment of this award by check made

payable to Linn, in care of her attorney, Stephanie Bartels Wallace, and shall mail the

check to Ms. Wallace at her Jonesboro, Arkansas, address.
The motion for fees (docket entry no. 15) is granted.

IT IS SO ORDERED this 8th day of January, 2020.


                          ___________________________________
                          UNITED STATES MAGISTRATE JUDGE




                                   2
